Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 21, 2020. 

Amendments
           Applicant's amendments, filed April 21, 2020, is acknowledged. Applicant has cancelled Claims 4-9, 19, and 21, and amended Claims 10-18, 20, and 22-23.
	Claims 1-3, 10-18, 20, and 22-23 are pending and currently under examination. 

Priority
This application is a divisional of U.S. application 15/556,746, filed September 8, 2017, now U.S. Patent 10,646,588, which is a 371 of PCT/US2016/022072 filed March 11, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/131661 filed on March 11, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on April 21, 2020, November 6, 2020, February 18, 2021, and April 11, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or fairly suggest an AAV comprising the nucleotide sequence of SEQ ID NO: 15 or 26 (Search results available in SCORE).

Tables 2-3 of instant specification discloses the AAV vectors of SEQ ID NO:15 and 26 have the following features:
nucleotides 1-130 encode the 5' AAV2 Inverted Terminal Repeat (ITR);
nucleotides 140-434 encode SEQ ID NO:10, a human rhodopsin kinase promoter;
nucleotides 449-668 encode SEQ ID NO:8, a cytomegalovirus (CMV)/human B-globin intron;
nucleotides 686-4144 encode
SEQ ID NO:3, a functional variant of wild-type human RPGR-ORF15 cDNA, or 
SEQ ID NO:27, a wild-type human RPGR-ORF15 cDNA; 
nucleotides 4194-4403 encode SEQ ID NO:6, a human B-globin polyadenylation signal; and
nucleotides 4417-4561 encode: 3' AAV2 ITR.

	SEQ ID NO:15 and SEQ ID NO:26 differ by only two nucleotides in the RPGR-ORF15 cDNA, as shown below:


SEQ ID NO:15
3361 AGGGGAGGGAGAAGAGGAGGAAGGAGAAGGGGAGGGAGAAGAGGAAGGGGAAGAGGAGGG 
|||||||||||||||||||||||||||||||||||||||||||||||| |||| ||||||
AGGGGAGGGAGAAGAGGAGGAAGGAGAAGGGGAGGGAGAAGAGGAAGGAGAAGGGGAGGG 
SEQ ID NO:26

GenBank BK005711 (Homo sapiens RPGR ORF15 isoform mRNA, complete cds, 2006) evidences that the nucleotide sequence of wildtype human RPGR-ORF15 (100% identical to SEQ ID NO:27) had long-been known to those of ordinary skill in the art. 

As discussed in parent application 15/556,746, filed September 8, 2017, now U.S. Patent 10,646,588, wherein the nucleotide sequence encoding the transgene is under the transcriptional control of a rhodopsin kinase promoter comprising the nucleotide sequence of SEQ ID NO:10, Colella et al (WO 16/139321; priority to March 3, 2015; of record in IDS) is considered relevant prior art for having disclosed rAAV expression vectors for the treatment of retinal disorders, wherein the therapeutic transgene is operably linked to a rhodopsin kinase promoter, said promoter being 98.2% identical to SEQ ID NO:10 (search results available in SCORE), as shown below:

GGGCCCCAGAAGCCTGGTGGTTGTTTGTCCTTCTCAGGGGAAAAGTGAGGCGGCCCCTTG
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GGGCCCCAGAAGCCTGGTGGTTGTTTGTCCTTCTCAGGGGAAAAGTGAGGCGGCCCCTTG

GAGGAAGGGGCCGGGCAGAATGATCTAATCGGATTCCAAGCAGCTCAGGGGATTGTCTTT
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GAGGAAGGGGCCGGGCAGAATGATCTAATCGGATTCCAAGCAGCTCAGGGGATTGTCTTT

TTCTAGCACCTTCTTGCCACTCCTAAGCGTCCTCCGTGACCCCGGCTGGGATTTAGCCTG
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TTCTAGCACCTTCTTGCCACTCCTAAGCGTCCTCCGTGACCCCGGCTGGGATTTAGCCTG

GTGCTGTGTCAGCCCCGGGCTCCCAGGGGCTTCCCAGTGGTCCCCAGGAACCCTCGACAG
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GTGCTGTGTCAGCCCCGGGCTCCCAGGGGCTTCCCAGTGGTCCCCAGGAACCCTCGACAG

GGCCAGGGCGTCTCTCTCGTCCAGCAAGGGCAGGGACGGGCCACAGGCCAAGG
|||||||||||||||||||||||||||||||||||||||||||||||| | ||
GGCCAGGGCGTCTCTCTCGTCCAGCAAGGGCAGGGACGGGCCACAGGCAAGGG

Beltran et al (U.S. Patent 9,770,491) is considered relevant prior art for having disclosed rAAV expression vectors for the treatment of retinal disorders, wherein the therapeutic transgene is operably linked to a rhodopsin kinase promoter, said promoter being 98.3% identical to SEQ ID NO:10 (search results available in SCORE), as shown below:

GGGCCCCAGAAGCCTGGTGGTTGTTTGTCCTTCTCAGGGGAAAAGTGAGGCGGCCCCTTG
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GGGCCCCAGAAGCCTGGTGGTTGTTTGTCCTTCTCAGGGGAAAAGTGAGGCGGCCCCTTG

GAGGAAGGGGCCGGGCAGAATGATCTAATCGGATTCCAAGCAGCTCAGGGGATTGTCTTT
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GAGGAAGGGGCCGGGCAGAATGATCTAATCGGATTCCAAGCAGCTCAGGGGATTGTCTTT

TTCTAGCACCTTCTTGCCACTCCTAAGCGTCCTCCGTGACCCCGGCTGGGATTTAGCCTG
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TTCTAGCACCTTCTTGCCACTCCTAAGCGTCCTCCGTGACCCCGGCTGGGATTTAGCCTG

GTGCTGTGTCAGCCCCGGGCTCCCAGGGGCTTCCCAGTGGTCCCCAGGAACCCTCGACAG
|||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
GTGCTGTGTCAGCCCCGGTCTCCCAGGGGCTTCCCAGTGGTCCCCAGGAACCCTCGACAG

GGCCAGGGCGTCTCTCTCGTCCAGCAAGGGCAGGGACGGGCCACAGGCCAAGGGC
|||| |   ||||||||||||||||||||||||||||||||||||||||||||||
GGCCCG---GTCTCTCTCGTCCAGCAAGGGCAGGGACGGGCCACAGGCCAAGGGC

	Thus, a rhodopsin kinase promoter comprising the nucleotide sequence of SEQ ID NO:10 appears to be free of the prior art.

The Examiner notes that Tables 2-3 of instant specification discloses the AAV vectors of SEQ ID NO:15 and 26 comprise nucleotides 449-668 that encode SEQ ID NO:8, a cytomegalovirus (CMV)/human B-globin intron. The prior art does not teach or fairly suggest an AAV comprising a cytomegalovirus (CMV)/human B-globin intron comprising the nucleotide sequence of SEQ ID NO:8 (Search results available in SCORE). Thus, cytomegalovirus (CMV)/human B-globin intron comprising the nucleotide sequence of SEQ ID NO:8 appears to be free of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1-2, 10-11, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beltran et al (WO 2014/011210; published January 16, 2014; of record in IDS) in view of Kaneshiro et al (Evaluation of Viral and Human Retinal Promoters in AAVS Vectors IOVS 52(491): ARVO Annual Meeting Abstract, April 2011; Applicant’s own work, of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Beltran et al is considered relevant prior art for having disclosed an AAV vector comprising: 
a) a nucleotide sequence encoding RPGR-ORF15 or a functional fragment thereof (Figure 1); 
b) a human promoter, e.g. human GRK1 promoter (syn. rhodopsin kinase; pg 14, lines 10-11);
c) a human polyadenylation signal (pg 13, lines 11 and 21-22); 
d) an intron (pg 13, lines 16-18); and 
e) an AAV2 Inverted Terminal Repeat (lTR) or a functional fragment thereof (pg 12, lines 29-31).

Beltran et al do not disclose the AAV vector comprises: 
c) a human beta-globin polyadenylation signal or a functional fragment thereof; and 
d) a cytomegalovirus (CMV)/human beta-globin intron.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Applicant (Kaneshiro et al) is considered relevant prior art for having taught the use of an AAV8 expression vector comprising the artisan’s gene of interest operably linked to: 
b) a rhodopsin kinase promoter; 
c) a human beta-globin polyadenylation signal or a functional fragment thereof; and 
d) a cytomegalovirus (CMV)/human beta-globin intron, 
wherein said AAV8 expression vector is used as a pharmaceutical composition for the purpose of expressing the artisan’s gene of interest in retinal cells in the context of gene therapy vectors.

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in neurobiology, genetics, molecular biology, and gene therapy vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first AAV viral vector comprising a rhodopsin kinase promoter, an intron, and a human polyadenylation site, as disclosed by Beltran et al, with a second AAV viral vector comprising a rhodopsin kinase promoter, a cytomegalovirus (CMV)/human beta-globin intron, and a human beta-globin polyadenylation site, as taught Kaneshiro et al, to express the artisan’s transgene of interest, i.e. RPGR-ORF15, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first AAV viral vector comprising a rhodopsin kinase promoter, an intron, and a human polyadenylation site with a second AAV viral vector comprising a rhodopsin kinase promoter, a cytomegalovirus (CMV)/human beta-globin intron, and a human beta-globin polyadenylation site to express the artisan’s transgene of interest, i.e. RPGR-ORF15, because Applicant’s themselves successfully demonstrated a reduction to practice of using an AAV viral vector comprising a rhodopsin kinase promoter, a cytomegalovirus (CMV)/human beta-globin intron, and a human beta-globin polyadenylation site to express their gene of interest in the retina of a mammal.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Beltran et al disclosed wherein the AAV vector comprises an AAV2 Inverted Terminal Repeat (lTR) or a functional fragment thereof (pg 12, lines 29-31).
With respect to Claim 10, Beltran et al disclosed wherein the vector is an AAV8 or AAV9 (pg 10, lines 15-16).
Kaneshiro et al taught the vector is an AAV8.
With respect to Claim 11, Beltran et al disclosed a pharmaceutical composition comprising the vector of further comprising a pharmaceutically acceptable carrier, e.g. claim 1.
With respect to Claim 23, Beltran et al disclosed the step of amplifying the purine-rich region of RPGR-ORF15 using genomic DNA as a template, and ligating the purine-rich region to a nucleotide sequence encoding exons 1-14 of RPGR-ORF15 (pg 24, lines 2-10). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

3. 	Claims 12-18, 20, and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beltran et al (WO 2014/011210; published January 16, 2014; of record in IDS) in view of Kaneshiro et al (Evaluation of Viral and Human Retinal Promoters in AAVS Vectors IOVS 52(491): ARVO Annual Meeting Abstract, April 2011; Applicant’s own work, of record in IDS), as applied to Claims 1-2, 10-11, and 23 above, and in further view of Ali et al (WO 16/001693; filed July 6, 2015; priority to July 4, 2014; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Beltran et al is considered relevant prior art for having disclosed an AAV vector comprising: 
a) a nucleotide sequence encoding RPGR-ORF15 or a functional fragment thereof (Figure 1); 
b) a human promoter, e.g. human GRK1 promoter (syn. rhodopsin kinase; pg 14, lines 10-11);
c) a human polyadenylation signal (pg 13, lines 11 and 21-22); 
d) an intron (pg 13, lines 16-18); and 
e) an AAV2 Inverted Terminal Repeat (lTR) or a functional fragment thereof (pg 12, lines 29-31).

With respect to Claims 12-18, Beltran et al disclosed methods of treating retinal changes associated with XLRP, including loss of photoreceptor structure or function, opsin mislocalization, loss of ERG function, loss of visual acuity, and loss of visually guided behavior, whereby the methods prevent, arrest, or ameliorate said retinal changes, preventing or arresting progression of photoreceptor loss, increase photoreceptor function, resulting in improvement in the subject’s vision (pg 2, lines 13-20; pg 18, lines 17-27; pg 20, lines 16-17), the methods comprising the step of administering to the subject, via subretinal injection (pg 16, line 22), an effective concentration of the rAAV encoding the therapeutic RPGR transgene (pg 2, lines 13-20). 
Similarly, Ali et al is considered relevant prior art for having disclosed an adeno-associated virus (AAV) vector comprising: 
a) a nucleotide sequence encoding RPGR-ORF15 (Figure 5); 
b) a human promoter, e.g. human rhodopsin kinase (syn. GRK1 promoter; pg 7; Figure 5); 
c) a polyadenylation signal (Figure 5); and 
e) an AAV2 Inverted Terminal Repeat (ITR) or a functional fragment thereof (Figure 5). 
Ali et al disclosed the therapeutic transgene encodes a polypeptide for treatment of X-linked retinitis pigmentosa (XRP3) caused by mutations in the RPGR gene (pg 1). In the mouse animal model, wherein the rAAV-RPGR-ORF15 vector is administered via subretinal injection (pg 2), the RPGR-ORF15 protein localizes correctly to the connecting cilia of the photoreceptor cells (Figure 3), and ERG analysis indicates the eyes treated with RPGR-ORF15 gene therapy were more sensitive to light than photoreceptors from eyes treated within control vector (pg 2; Figure 4). Thus, the RPGR-ORF15 gene therapy is able to rescue loss of RPGR function, including restoring or improving transport through the connecting cilium, improving ERG activity, improving retinal sensitivity, slowing or halting loss of photoreceptor cells, improving vision or slowing/halting vision loss (pg 6). 

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art rAAV-PRGR-ORF15 product does not inherently possess the same properties recited in the instant preambles as the instantly claimed rAAV-PRGR-ORF15 product. 
The subjects being treated by the prior art using a rAAV-PRGR-ORF15 gene therapy vector are the same or substantially the same as those being treated by the instantly claimed methods. Thus, it is considered that the instantly recited preambles, even if not disclosed ipsis verbis in the prior art, are inherent and/or naturally flow from the expression of the RPGR-ORF15 transgene from the thus-administered rAAV vector.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to use an rAAV vector encoding RPGR-ORF15 comprising the regulatory elements of Kaneshiro et al in methods to increase expression of RPGR in a retina, to treat XLRP, to increase photoreceptor number, to increase visual acuity, to increase electrical response of a photoreceptor, to decrease retinal detachment, and to localize a protein to rod outer segments with a reasonable expectation of success because both Beltran et al and Ali et al disclosed and/or successfully reduced to practice the ability to restore retinal function caused by the loss of RPGR in XLRP subjects via expression of RPGR-ORF15 from an rAAV gene therapy vector when the RPGR-ORF15 is expressed in the treated retinas. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Beltran et al disclosed wherein the AAV vector comprises an AAV2 Inverted Terminal Repeat (ITR) or a functional fragment thereof (pg 12, lines 29-31).
Ali et al disclosed wherein the ITR are AAV2 ITRs (AAV2 genome pseudotyped with AAV8 capsid).
With respect to Claim 10, Beltran et al disclosed wherein the vector is an AAV8 or AAV9 (pg 10, lines 15-16).
Kaneshiro et al taught the vector is an AAV8.
Ali et al disclosed wherein the vector is an AAV8 (Figure 5, AAV2/8).
With respect to Claim 11, Beltran et al disclosed a pharmaceutical composition comprising the vector of further comprising a pharmaceutically acceptable carrier, e.g. claim 1.
Ali et al disclosed a pharmaceutical composition comprising the vector of further comprising a pharmaceutically acceptable carrier (pg 7, pharmaceutical compositions). 
With respect to Claim 23, Beltran et al disclosed the step of amplifying the purine-rich region of RPGR-ORF15 using genomic DNA as a template, and ligating the purine-rich region to a nucleotide sequence encoding exons 1-14 of RPGR-ORF15 (pg 24, lines 2-10). 
With respect to Claim 22, Beltran et al disclosed wherein the mammal is a human (e.g. pg 18, line 6; pg 23, lines 13-17, “human subjects”). 
Ali et al disclosed wherein the mammal to be treated is a human (pg 2, “treat this highly debilitating disease in humans by gene therapy”). 
With respect to Claim 20, Beltran et al disclosed wherein the method comprises administering the vector of Claim 1 comprising the nucleotide sequence encoding RPGR-ORF15 at a dose of about 5x10^6 to about 5x10^12 vector genomes (vg) per eye.
1x10^9 to 1x10^13 vector genomes/ml (claim 24), administered in a volume of 0.15ml (claim 27) or 0.45ml (claim 28) per eye (pg 25, subretinal injections), which yields 6.5x10^8 vg to about 6.5x10^12 vg/eye. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
4. 	Claims 1-2, 10-18, 20, and 22-23 are rejected.
Claim 3 is allowable, but objected to for being dependent upon a rejected claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633